Citation Nr: 0515613	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  95-19 039	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for a 
psychiatric disorder and which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
In September 1996, the Board held that new and material 
evidence had been received and that the previously denied 
claim had been reopened.  The Board remanded the case to the 
RO for additional evidentiary development and readjudication.  
The Board then remanded the case again in March 1998 for 
development of the evidence regarding the occurrence of a 
stressor for PTSD during service.  

When the case returned to the Board, certain avenues for 
development of the evidence were not yet complete, and in 
December 2000 the Board remanded the case a third time for 
additional records searches and for referral of the file for 
review by a psychiatrist in accordance with guidelines found 
in VA Adjudication Procedures Manual M21-1, § 5.14 to 
determine whether the evidence demonstrated behavioral 
changes consistent with a sexual assault.  Upon completion of 
actions taken pursuant to the Board's remand, the RO 
continued its prior denial of the veteran's claim and 
returned the case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has notified the veteran of the evidence needed to 
substantiate her claim, explain who is responsible for 
submitting such evidence, and fully develop the evidence 
necessary for an equitable disposition of her claim.  

2.  The veteran did not engage in combat with an enemy during 
active military service.  

3.  The record contains adequate evidence of behavioral 
changes that corroborate the occurrence of sexual assaults 
during service.  

4.  The medical evidence of record establishes that the 
veteran currently has PTSD associated with sexual assaults 
during military service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA duties to notify and assist

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Although the 
PTSD claim was received before November 9, 2000, the VCAA is 
applicable since the matter has not been finally 
adjudicated.  See Kuzma, Id.  

Duty to notify.  In the present case, the RO has furnished 
the veteran statements of the case and numerous supplemental 
statements of the case which cited the applicable law and 
regulations and explained the basis for the RO's adjudication 
of the claim.  The supplemental statement of the case issued 
in September 2004 set forth the text of the regulations 
promulgated under the VCAA.  The evidentiary requirements for 
an award of PTSD, including the provisions relating to claims 
based on sexual assault, have been discussed at length in the 
Board's remands.  

In addition, the RO sent a letter to the veteran in December 
2003 that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The veteran has therefore 
been provided adequate notice as to the evidence needed to 
substantiate her claim, as well as notice of the specific 
legal criteria that apply in adjudicating it.  The letter 
advised her of the VCAA and provided her with detailed 
information about the rights provided thereunder, including 
the provision of notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO has described 
the evidence needed to establish the veteran's claims, and 
has specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  The VCAA 
notice letters sent to the veteran satisfy these 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the "fourth element" of the VCAA 
notice requirements comes from the language of 38 C.F.R. 
§ 3.159 (b)(1).  Although the VCAA notice letter did not 
specifically explain the fourth element, the veteran has been 
afforded numerous opportunities to submit additional evidence 
and the cumulative weight of these requests and the VCAA 
notification letter has been to put her on notice that she 
should submit all information and evidence in her possession.  
In a November 2004 letter the attorney argued that the 
evidence of record is sufficient for the granting of service 
connection and to that extent acknowledged that all evidence 
in the veteran's possession had been submitted and that the 
fourth element has been satisfied.  

Furthermore, the veteran is represented by legal counsel who 
fully understands the requirements for an award of service 
connection for PTSD.  The veteran and her attorney plainly 
show through their statements and submissions of evidence 
that the veteran understands the nature of the evidence 
needed to substantiate her claim.  The requirement that VA 
explain the respective responsibilities of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Timeliness of notice.  The United States Court of Appeals for 
Veterans Claims (Court) has held that compliance with 38 
U.S.C.A. § 5103 requires that the VCAA notice be provided 
before an initial unfavorable determination by the agency of 
original jurisdiction (AOJ, or RO in this case).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In the present case, the veteran's claim for service 
connection for PTSD was filed and initially denied before the 
VCAA notice was provided.  Therefore, the timing of the VCAA 
notification did not comply with the express requirement of 
the law as found by the Court in Pelegrini.  

Nevertheless, the Court in Pelegrini II found that failure to 
provide a timely VCAA notice did not render a rating decision 
promulgated before such notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  
The Court left open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also  38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the Board finds that any defect as to 
the timing of the VCAA notice requirement was harmless error.  
Although adequate notice was not provided until after the 
claim was adjudicated, the requisite notice was furnished 
during the period in which development of the evidence was 
actively proceeding.  Thereafter, the claim received further 
review long before the transfer and certification of the case 
to the Board.  A supplemental statement of the case relating 
to the issue on appeals was provided to the veteran.  The 
veteran has had ample opportunity to submit evidence and 
argument in support of her claim and to respond to the RO 
notice.  She has clearly had a "meaningful opportunity" to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, No. 01-1077 (Fed. Cir. April 14, 
2005).  The Board must therefore conclude that the lack of 
timely notice did not compromise the "essential fairness of 
the adjudication" of the issue raised.  Mayfield, Id.  

Duty to assist.  The VCAA requires VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A (West 2002); 38 
C.F.R. §3.159 (2004).

The Board finds that the duty to assist has been satisfied 
and that no further assistance is required under the VCAA.  
The veteran's service medical records, service personnel 
records and VA treatment records have been obtained and 
associated with the claims file.  The veteran has undergone 
VA examinations in connection with her claim.  The record 
does not suggest the existence of additional records for 
which reasonable procurement efforts have not been made.  VA 
is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  

VA efforts to develop the case have in fact been extensive, 
particularly with respect to the question of the occurrence 
of a stressor for PTSD.  That undertaking has entailed three 
remands by the Board.  Pursuant to the remands the RO has 
attempted to document the PTSD stressor events claimed by the 
veteran, first by obtaining as much detail as possible about 
each incident and then by requesting corroborating 
documentation from the National Personnel Records Center 
(NPRC) and other sources, as described in detail below.  The 
veteran has been a motivated and resourceful participant in 
the search process.  Her own records requests have in some 
instances duplicated and to that extent cross referenced 
those of VA.  The Board concludes that the ultimate failure 
of her and VA's attempts to locate the records that would 
either prove or disprove her stressor allegations is due not 
to any inadequacy of the development efforts but to the non-
existence or unavailability of the documents themselves.  
There is evidence from official sources that critical unit 
records and investigative reports may have been destroyed 
after a period of years pursuant to routine administrative 
procedures.  

In the circumstances of this case, further evidentiary 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore concludes that the statutory duty to assist has 
been satisfied.  


Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

VA regulations provide that service connection will be 
granted for PTSD when there is medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2004).  38 C.F.R. § 3.304(f) (effective 
March 7, 1997).  Authority: 38 U.S.C.A. § 1154(b) (West 
2002); see also Anglin v. West, 11 Vet. App. 361, 367 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
version of 38 C.F.R. § 3.304(f) in effect before March 7, 
1997, contained substantially the same requirements, the 
principal difference being that a "clear diagnosis" of 
PTSD rather than a diagnosis established in accordance with 
38 C.F.R. § 4.25 was required.  

With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2004).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Allegations regarding the occurrence 
of stressful events in service must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (2004); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) cited 
special evidentiary procedures for PTSD claims based on 
personal assault contained in VA Adjudication Procedures 
Manual M21-1, Part III, para. 5.14c.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
Adjudication Procedures Manual M21-1, Part III, para. 
5.14c(5).  

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in- service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

38 C.F.R. § 3.304(f) (2004).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, Id.; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  


Factual Background - stressors for PTSD

The veteran's claim for service connection for PTSD was 
received in August 1994.  The RO denied that claim without 
developing the evidence regarding a stressor for PTSD.  
Pursuant to the Board's September 1996 remand, the RO 
requested information from the veteran concerning treatment 
for PTSD and stressors for PTSD.  

In early 1997 the veteran submitted statements in which she 
reported that the stressors for PTSD consisted of two alleged 
sexual assaults during service.  The first incident was a 
gang rape by a group of lesbians at the United States Marine 
Corps Recruit Depot in San Diego, California, in May or 
June 1996.  She stated that she had reported the claimed 
lesbian attack to the NCO after the duty that evening but did 
not know whether the report had been logged in.  A female 
adjutant took depositions, and the veteran was referred to 
Hawaii for her own safety while a Judge Advocate General 
(JAG) investigation was being performed.  She identified the 
lieutenant as an assistant to the colonel who commanded her 
unit [WMCo H & S Bn MCRDep].  She related that after her 
transfer she was informed by the adjutant that several women 
had been discharged from the service because of the attack.  
The second stressor event was a rape by several male 
servicemen at Camp Smith, Hawaii, in July 1967.  She related 
that after this incident involving male servicemen, whose 
names she could not remember, she hid in a toilet stall 
perched on a toilet until she was found.  She believed that 
it must have been logged in somewhere that she had been 
found, and that daily logs or reports should reflect that the 
women's company clerk had called to report that her purse and 
items of clothing had been found.  

In response to a request by the RO for all administrative 
personnel files, the National Personnel Records Center (NPRC) 
in May 1997 furnished a copy of the veteran's record of 
service, NAVMC 118(3)-PD, showing the dates and locations of 
the veteran's duty assignments.  The veteran was assigned to 
the WMCo H & S Bn MCRDep from October 1965 after completion 
of her recruit training.  In July 1966 she was assigned to 
WMCo at Camp Smith, where she remained until June 1968, when 
she returned to San Diego for the remainder of her service.  

The United States Army and Joint Services Environmental 
Support Group (ESG) reported in July 1997 that requests for 
PTSD research involving Marine Corps veterans should be 
directed to the USMC Historical Center.  In July 1997, the 
Marine Corps Historical Center provided copies of command 
chronologies for the veteran's unit in San Diego for the 
period from January to June 1966 and from Camp Smith for the 
period from January to June 1967.  The chronologies contain 
no pertinent information.  

In response to a further request for documentation made by 
the RO pursuant to the March 1998 Board remand, the NPRC 
provided a few fragmentary items of documentation from the 
veteran's service personnel file.  In March 2000 the NPRC 
furnished what appear to be the veteran's complete personnel 
records, including enlistment records, security documents, 
travel documents, additional pages of her service record, 
insurance documents, transfer documents, discharge documents, 
documentation of a name change following her marriage in 
June 1967, training records and emergency data.  

In remanding the case for a third time in December 2000, the 
Board pointed out that the material received from the NPRC 
consisted of documents limited to the veteran herself and 
contained no reports relating to investigative material, line 
of duty determinations, or records of complaints filed by the 
veteran regarding sexual assaults.  It could not be 
determined whether the additional reports were not searched 
for or had been searched for but not found.  The Board 
pointed out that none of the request documents had made it 
clear to the NPRC that the veteran had served under two 
surnames, first her maiden name, then her married name.  The 
Board asked the RO to request that the NPRC provide documents 
associated with JAG investigations, daily logs, morning 
reports or unit histories from the veteran's units, documents 
showing that female service members had been disciplined 
and/or discharged from service as the result of a lesbian 
attack on the veteran, and depositions taken in connection 
with an investigation following the San Diego incident.  The 
Board requested that the same inquiries be made to the United 
States Marine Corps Historical Center.  

In January 2002 the RO directed an additional request to the 
NPRC for a records search conducted under both the veteran's 
maiden name and married name.  The request was sent by way of 
a VA Form 21-3101 rather than through the Personnel 
Information Exchange System (PIES) due to the length of the 
request.  An attached sheet specified the information 
requested by the Board.  The NPRC replied in August 2003 that 
the entire file had been mailed.  

In response to a similar request, the Marine Corps Historical 
Center advised in February 2002 that it was an operational 
archive and had neither personnel reports nor JAG records of 
investigations.  The reply stated that operational records 
were prepared at the battalion/squadron echelon and above and 
that it was extremely unlikely that such records would 
contain any mention of an alleged rape.  The furnishing of 
command chronologies was offered.  

In March 2003, through her attorney, the veteran submitted 
copies of a number of documents associated with her own 
attempts to obtain stressor documentation.  The records 
included copies of letters she had written in March 2002 to 
the dispensary at Camp Smith, the Defense Investigative 
Service, the United States Marine Corps Recruit Depot, to the 
USMC Reserve, to the Women's Marine Company at Camp Smith, to 
the commandant of the Marine Corps, to the Women's Marine 
Company at the Marine Corps Recruit Depot in San Diego, to 
the commanding general of Camp Smith, to the Tripler Army 
Hospital in San Francisco, to the NPRC, to the headquarters 
of the U.S. Marine Corps in Washington, D.C., and to the 
commandant of the Marine Corps in Quantico, Virginia.  Also 
included were several responses to her inquiries.  A 
September 2002 letter from the United States Marine Corps 
Recruit Depot in San Diego related that no records containing 
investigations relating to a lesbian assault were maintained, 
that all records from former Marines were forwarded to VA, 
and that all other investigations were maintained for at 
least two years before being discarded.  The Marine Corps 
headquarters in Washington replied in October 2002 that the 
records she sought were not under the custody or control of 
the Marine Corps and that investigations concerning sexual 
assault fell under the cognizance of either the Naval 
Criminal Investigation Service (NCIS) or the Judge Advocate 
General.  The Department of the Navy, Director of Claims, 
Investigations and Tort Litigation, replied that it had been 
unable to locate investigative reports concerning the 
incident described and referred the veteran to the Navy Judge 
Advocate General.  A December 2002 letter from the NCIS 
advised that records relating to investigations such as those 
requested were maintained for 25 years and then destroyed.  
The NPRC referred the veteran to the Commandant of the Marine 
Corps.  

Also received from the veteran was a copy of a June 1997 
letter from the Defense Investigative Service, Personnel 
Investigations Center advising that no record "identifiable 
with you" was listed in the Defense Clearance and 
Investigations Index.  

Factual Background - Other Relevant Evidence

Service medical records show that in May 1967 the veteran was 
hospitalized after ingestion of over-the-counter medications.  
She related that she liked the service and had not had any 
disciplinary problems.  She gave a history of a long series 
of unhappy love affairs since age 16 and promiscuous behavior 
with alcohol and men.  She was engaged to be married later in 
May.  Four days before admission she had gotten drunk and had 
had intercourse with another Marine.  This behavior, 
apprehension over losing her fiancé, and anxiety about the 
impending marriage led her to take the drugs.  It was noted 
that the taking of drugs had been done in such a manner that 
several people knew about it and there was no danger of 
death.  On mental status examination there was no thinking 
disorder, depression or anxiety of any magnitude.  The 
veteran remained in the hospital for four days.  She seemed 
optimistic regarding her impulsive behavior and saw no need 
for further treatment.  She was told to seek treatment if any 
problems should arise.  The pertinent diagnosis was adult 
situational reaction with suicidal gesture.  Impairment was 
stated to be minimal.  In September 1967 a notation of acute 
situational reaction was made at a dispensary.  The veteran 
was not considered suicidal or a security risk.  Psychiatric 
examination at discharge was normal.  Service medical records 
contain no reference to a sexual assault during service.  

The veteran was admitted to Methodist Hospital in 
October 1977 after a multiple drug overdose.  She was 
discharged in June 1978 with a diagnosis of depression.  She 
was readmitted to Methodist Hospital in December 1978 after a 
suicidal gesture and was transferred to a VA hospital, where 
she remained until February 1979.  During the hospitalization 
she reported having been raped in service, stating that she 
had then tried to commit suicide.  The diagnosis was 
depressive neurosis.  

The veteran was hospitalized at a VA facility in 1982 and 
again in 1983 for treatment of chronic alcoholism and 
multiple substance abuse.  The records contain no reference 
to a sexual assault in service.  

The veteran underwent a VA psychiatric examination in 
March 1991.  The examiner reported that the veteran had 
experienced emotional instability since her teenage years.  
She had been married five times.  There had been a pattern 
over the years of impulsivity and intense tumultuous personal 
relationships.  There had been chronic repetitious suicidal 
gestures related to her affective instability associated with 
chronic alcohol abuse.  The examiner stated that she had 
suffered an emotional decompensation in service which had 
been attributed to constitutional factors, noting that the 
diagnosis of adult situation reaction by its very wording 
implied a psychosocial stressor that had been clearly 
identified.  She continued to have anxiety and depression 
after being raped and had a major depressive episode in 1978.  
The examiner stated that a borderline personality disorder 
had predisposed her to depressive episodes, as did habitual 
alcohol abuse.  The Axis I diagnoses were depressive neurosis 
(dysthymic disorder), major depression (single episode) and 
alcohol abuse in remission.  The Axis II diagnosis was 
borderline personality disorder.  

The veteran's claim for service connection for PTSD related 
to rape in service was received in August 1994.  In August 
and September 1994 the veteran was hospitalized at a VA 
hospital for a relapse prevention (for alcoholism) and for 
participation in the Women's Sexual Trauma Recovery Support 
Group.  She reported that the hospitalization in service in 
1967 closely followed sexual trauma.  During the 
hospitalization she continued her participation in the 
Women's Recovery Support Group.  She was discharged to 
continue outpatient care.  The pertinent Axis I diagnosis was 
post-traumatic stress disorder, sexual trauma.  

A VA PTSD examination was performed in June 1997.  She was 
currently seeing a social worker for individual therapy on a 
weekly basis dealing with sexual trauma issues.  She provided 
detailed information concerning two sexual assaults in 
service.  During the examination she went into a dissociative 
state in which her eyes became unfocused and wild and her 
body began shaking.  She was unaware of her surroundings and 
was reexperiencing the traumatic events she was describing.  
The Axis I diagnoses included post-traumatic stress disorder, 
chronic, severe, secondary to sexual trauma in service; and 
major depression secondary to PTSD.  

The veteran underwent a VA psychiatric examination in 
March 2003 pursuant to the December 2000 Board remand.  In 
response to a request for a medical opinion as to whether 
military administrative documents showing a decline in 
proficiency and conduct scores represented behavioral changes 
associated with sexual assault, the examiner stated the 
following:  

[T]his examiner has no knowledge on what 
scale those scores are based on and what 
they are measuring.  As the scores on 
07/31/67, show slight decrease from the 
scores prior to that on 01/31/67, as 4.3, 
4.6, 4.8 and on 07/31/67, it was 4.0, 
4.4, 4.2 and this examiner has no way of 
knowing what is the significance of it as 
the next scores on 01/31/68, are higher 
again at 4.3, 4.6 and 4.5.  On 06/01/68, 
it was 4.3, 4.8 and 4.8.  Therefore this 
examiner will not be able to comment on 
the scores directly.  However, it may 
show that the patient had decrease in 
performance during her claimed rape 
incident which happened in the military.  

The veteran showed the examiner other documents relating to 
the occurrence of a stressor, including service documents 
showing loss of weight in service, progress notes showing 
doctor visits for gynecological problems in 1967, the report 
of the hospitalization in service, the statement from and ex-
husband, records from a women's trauma program dated in 1996, 
and Social Security Administration records.  The diagnoses 
included PTSD related to sexual trauma in service and 
borderline personality disorder by history.  

The record contains records relating to VA outpatient 
treatment at a number of VA facilities since the early 
1980's.  The record also contains treatment reports from a 
Vet Center dated since 1992 describing treatment for PTSD 
associated with sexual assault in service.  

Received in March 1997 was a statement from the veteran's 
sister, who related that the veteran was happy and self-
confident when she went into service.  Initially the veteran 
had written to tell how great things were going for her but 
then a letter advised that she had been assaulted by 
lesbians.  After the veteran's transfer to Hawaii her letters 
became happier, but suddenly she stopped writing and her next 
letter related that she had tried to commit suicide after 
being raped and being unable to get help.  Her superiors had 
told her that she should not be crying about a little sex 
while men were dying every day.  In a sworn affidavit dated 
in May 1998, the veteran's sister related that she no longer 
had the letters confiding about the assaults in service 
because her home had burned in 1991 and the letters were lost 
in the fire.  She related that after service the veteran 
cried frequently, became isolated from people, was suspicious 
and tense, and had terrible nightmares.  

In a September 1998 statement, a friend of the veteran since 
their teenage years related that 30 years earlier the veteran 
had confided that she had been raped in service.  She could 
not recall when the veteran told her this but remembered that 
it was when the veteran was stationed in Hawaii.  She related 
that the veteran was dramatically changed after the rape in 
that she was very wary of people, did not like being in 
crowds, and was not comfortable being alone.  

A March 2003 statement from an ex-husband of the veteran is 
of record.  He related that it was not until she had called 
him the week before he prepared the statement that he knew 
that she had been raped.  He recalled that while in the 
hospital the veteran had not wanted to see him at first and 
that her records were removed because they did not want him 
to read the hospital summary, to which he would have had 
access as a medical corpsman.  He related that after the 
marriage she began to have nightmares for the first time.  

Analysis

The issue on appeal entails two separate components, a claim 
for service connection for PTSD related to sexual assaults in 
service and a claim for service connection for a psychiatric 
disorder other than PTSD.  The RO accepted the veteran's 
August 1994 claim for service connection for PTSD as a 
request to reopen the claim for service connection for a non-
PTSD psychiatric disorder, for which service connection had 
previously been denied in March 1979.  The Board held in its 
September 1996 decision that this claim had been reopened by 
submission of new and material evidence.  

The regulation pertaining to the granting of service 
connection for PTSD, 38 C.F.R. § 3.304(f) was revised in 
March 1997, during the pendency of the veteran's claim.  
Despite wording differences, both the pre March 1997 and the 
post March 1997 versions of the regulation require medical 
evidence of the existence of PTSD, an adequate in-service 
stressor for PTSD, and a medical link establishing a nexus 
between the two.  As to current disability, the earlier 
version requires a clear diagnosis of the condition while the 
newer version requires that a diagnosis be made in accordance 
with 38 C.F.R. § 4.125(a), which specifies that the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Version (DSM-IV), must be satisfied.  

The only service-related events cited by the veteran as 
claimed stressors for PTSD involve two sexual assaults 
claimed to have occurred in May or June 1966 in San Diego and 
in May 1967 at Camp Smith, Hawaii.  Although the veteran 
served during the Vietnam Era, it is neither shown nor 
contended that she engaged in combat with enemy forces during 
service.  Therefore, she is not entitled to have her claim 
reviewed under the relaxed evidentiary standard set forth in 
38 U.S.C.A. § 1154(b) (West 2002); See also 38 C.F.R. 
§ 3.304(f) (2004); Zarycki, Id.  "Credible supporting 
evidence" is required to verify the claimed PTSD stressors.  
See Doran, Id.; Cohen, Id; Moreau, Id.; Dizoglio, Id.  

The official record consisting of service medical records, 
service personnel records, and responses to numerous requests 
for investigative reports, unit records, and other documents 
that might substantiate or refute the veteran's stressor 
allegations contains no reference to an allegation of rape.  
The earliest reference to sexual assault is found in the 
report of a VA hospitalization in 1978.  In August 1994 the 
veteran filed her claim for service connection for PTSD and 
more or less simultaneously with the claim was hospitalized 
for PTSD identified by treating personnel as related to the 
alleged sexual assaults in service.  Thereafter, the 
voluminous treatment records in her file have been consistent 
in diagnosing PTSD and a depressive disorder, and her 
descriptions of the sexual assaults in service have been 
detailed and consistent.  Although other psychiatric 
diagnoses have been reported to coexist with PTSD, the 
medical records since 1994 contain no indication whatsoever 
that the diagnosis of PTSD has been challenged or otherwise 
called into question.  The only matter in dispute relates to 
the sufficiency of the evidence of a stressor for the 
disorder.  

In the absence of official documentation of sexual assaults 
in service the Board has reviewed the claim in light of the 
additional regulatory provisions that apply in cases 
involving a claim for service connection for PTSD based on 
sexual assault.  The provisions of 38 C.F.R. § 3.304(f) and 
the VA Adjudication Procedures Manual M21-1, Part IV, § 5.14C 
require procurement and consideration of alternate sources of 
evidence to corroborate a veteran's account of stressor 
incidents, as itemized in detail above.  

The record does not contain certain documents cited in the 
guidelines as alternative sources, such as civilian police 
reports or medical records from private physicians or 
caregivers.  Civilian authorities were not involved in the 
investigation of the sexual assaults reported by the veteran 
since the incidents, if they occurred, took place on military 
facilities.  There is no indication that the veteran 
maintained a personal diary or a journal.  The record shows 
that the veteran did seek counseling at a women's sexual 
assault group at a VA facility and at a Vet Center.  This 
treatment did not begin until at least 1992, about 25 years 
after the most recent of the two reported assaults.  The 
records relating to this treatment show repeated accounts of 
sexual assaults in service that have remained entirely 
consistent and that parallel the accounts made to VA 
examiners that have served as the repeated bases for 
diagnoses of PTSD.  

The strongest corroborating evidence of the occurrence of the 
stressor incidents is found in the statements received from 
the veteran's sister, who has claimed that the veteran 
reported the incidents in letters sent contemporaneously with 
the assaults.  The statements also provide specific 
information concerning the occurrence of nightmares and 
personality changes after the veteran returned home.  The 
veteran's letters to her sister are not available for review 
by VA; the veteran's sister reports that they were destroyed 
in a fire in 1991.  However, the information provided by the 
sister is credible on its face as to the stressor 
information, the veteran's post service behavior and the 
destruction of the letters, and the Board has no means by 
which to impugn it.  The letters from a long-time friend and 
from the veteran's ex-husband likewise provide credible 
information concerning changes in the veteran's personality 
and the occurrence of nightmares that is uncontradicted by 
other evidence.  

The veteran's statements and the clinical record describe 
behavioral changes that reportedly occurred following the 
alleged sexual assaults, including a resort to alcohol abuse 
and a change in personality.  The veteran is reported by her 
sister to have made a good adjustment after the first assault 
following her transfer from San Diego to Hawaii but is 
reported both in her accounts and in statements from her 
sister, a friend, and her ex-husband to have become 
despondent after the second claimed assault.  The transfer to 
Hawaii after the first assault was evidently implemented by 
military authorities as part of review of the circumstances 
of the rape pending the results of an investigation.  The 
veteran did not request a transfer after the second alleged 
assault, but not doing so is consistent with the fact that 
she was married in July 1967, in which case her failure to 
request a further transfer is not necessarily evidence 
against the claim.  The Board finds that credible evidence of 
changes in the veteran's personality and behavior has been 
presented.  

The veteran argues that there was a decline in her job 
performance as reflected in her periodic performance 
evaluations.  The relevant performance evaluations were 
referred to a VA psychiatrist for an interpretation of their 
significance as potential evidence of the occurrence of a 
sexual assault.  The examiner did not have access to any 
information that would have permitted an interpretation of 
the numbers reported on the evaluation forms but conceded 
that a drop in the numbers could have signified a loss of job 
performance due to the stress of a sexual assault.  The 
inconclusive nature of the opinion detracts from its value as 
evidence either to support or refute the veteran's stressor 
account.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
(a physician's opinion that does not give a definite "yes" or 
"no" answer is "nonevidence").  Nevertheless, while the 
examiner's opinion does not affirmatively support the claim, 
neither does it eliminate the evaluation reports as evidence 
of a deterioration of job performance.  

Evidence of behavioral changes are demonstrated by episodes 
of documented depression.  The veteran was hospitalized in 
May 1967 for psychiatric treatment following a suicidal 
gesture which she now attributes to the trauma of being 
raped.  The information recorded during the hospitalization 
itself describes an entirely different scenario in which the 
depression that led her to ingest over-the-counter 
medications was associated with feelings of guilt associated 
with a sexual indiscretion with a serviceman other than her 
fiancé.  At face value, the hospital report constitutes 
evidence against the current claim, yet the guidelines found 
in 38 C.F.R. § 3.304(f) and in Manual M21-1, Part IV § 5.14 
reflect a basic premise that a sexual assault may not be 
reported in every instance.  The veteran claims that she did 
report the second assault to her commander, but she has also 
provided credible information to the effect that her report 
was met with a hostile response.  In that context, the 
information provided to medical personnel during the 
hospitalization should not be given decisive weight in 
determining whether the stressor events actually occurred.  

The evidence available to the Board does not permit a 
conclusive determination as to the occurrence or 
nonoccurrence of the sexual assaults reported in service as 
stressors for PTSD, but the Board finds that there is 
credible evidence to support the veteran's accounts of sexual 
trauma in service and that the information received from the 
veteran herself is credible.  Her accounts have remained 
consistent, and their probative value is enhanced by the fact 
that she first reported being raped in service in 1978, long 
before she file a claim for service connection.  She had no 
reason to falsify her medical history, particularly since the 
diagnosis of PTSD related to sexual trauma had not yet been 
recognized by the American Psychiatric Association.  The 
record contains no medical opinion rejecting a diagnosis of 
PTSD.  

Accordingly, the Board finds that the evidence in favor of 
and against the claim is at least in relative equipoise.  
Under the law, where the positive and negative evidence is in 
relative equipoise, the claim must be allowed.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  In view of the action taken herein on the PTSD 
claim, the issue of entitlement to service connection for a 
non-PTSD psychiatric disorder is moot.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


